      Case 2:19-cv-11187-CJB-MBN Document 18 Filed 09/27/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

WORLD WAR II THEATRE, INC.                                   CIVIL ACTION

VERSUS                                                       NO. 19-11187

DESIMONE CONSULTING                                          SECTION: "J"(5)
ENGINEERING GROUP, LLC ET AL

                               SCHEDULING ORDER

   A scheduling conference was held on September 26, 2019, by telephone.

   PRESENT: Shannon Holtzman, for Plaintiff
            Charles Long, Kathleen Rice, for Defendants

   Pleadings have been completed. Jurisdiction and venue are established.

    All pre-trial motions, including motions in limine regarding the admissibility of
expert testimony, shall be filed and served in sufficient time to permit hearing
thereon no later than JULY 15, 2020. This Section adheres to Local Rule
78.1E regarding oral argument on motions. All other motions in limine shall be
filed by AUGUST 17, 2020, and responses thereto shall be filed by AUGUST 19,
2020. Motions filed in violation of this order shall be deemed waived and
not considered unless good cause is shown.

   Counsel are advised that the court is receptive to requests for oral
argument. Hearing dates for Section J may be found at
www.laed.uscourts.gov.

   Counsel informed the court that Rule 26a disclosures have not been completed.
They shall be exchanged by OCTOBER 10, 2019.

   Depositions for trial use shall be taken and all discovery shall be completed
not later than JULY 6, 2020.

   Amendments to pleadings, third-party actions, cross-claims and
counter-claims shall be filed no later than NOVEMBER 26, 2019.

   Counsel adding new parties subsequent to mailing of this Notice shall serve
on each new party a copy of this Minute Entry.

  Pleadings responsive thereto, when required, shall be filed within the applicable
delays therefor.
      Case 2:19-cv-11187-CJB-MBN Document 18 Filed 09/27/19 Page 2 of 2



                                                               C. A. NO: 19-11187

   Written reports of experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B),
who may be witnesses for plaintiff shall be obtained and delivered to counsel for
defendant as soon as possible, but in no event later than MAY 6, 2020.

   Written reports of experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B),
who may be witnesses for defendant shall be obtained and delivered to counsel for
plaintiff as soon as possible, but in no event later than JUNE 5, 2020.

    Counsel for the parties shall file in the record and serve upon their opponents a list of
all witnesses who may or will be called to testify on trial, and all exhibits that may or will
be used, not later than JUNE 5, 2020.

   The Court will not permit any witness, expert or fact, to testify or exhibits to be used
unless there has been compliance with this Order as it pertains to the witness.

  THE COURT ENCOURAGES THE PARTIES TO DISCUSS POSSIBLE
SETTLEMENT AT AN EARLY DATE. IF ANY PARTY WISHES TO SCHEDULE A
SETTLEMENT CONFERENCE WITH EITHER THE DISTRICT JUDGE OR THE
ASSIGNED MAGISTRATE JUDGE, COUNSEL SHOULD CONTACT CHAMBERS
DIRECTLY.

   This case does NOT involve extensive documentary evidence.

    A final pre-trial conference will be held before the District Judge on AUGUST 6, 2020
AT 2:00 P.M. Counsel will be prepared in accordance with the final Pre-Trial Notice
attached.

  Trial will commence on AUGUST 24, 2020 AT 8:30 A.M., before the District Judge
WITH a jury. Attorneys are instructed to report for trial not later than 30 minutes prior
to this time. Trial is estimated to last 5 - 10 days.

   Deadline or cut-off dates fixed herein may only be extended by the Court upon
timely application and upon a showing of good cause. Continuances will not
normally be granted. If, however, a continuance is granted, deadlines and cut off
dates will be automatically extended.

   Dated at New Orleans, Louisiana, on September 27, 2019.



                                                   CARL J. BARBIER
                                                   UNITED STATES DISTRICT JUDGE



                                           - 2 -
